OPINION
DAVIS, Commissioner.
This is an appeal from a conviction of burglary with intent to commit theft. The appellant, after being duly admonished, entered a plea of guilty before the court and punishment was assessed at ten years.
Appellant contends the evidence is insufficient to support the conviction.
Appellant made the following judicial admission in writing which was introduced into evidence:
“I Rodolfo Araiza, do confess and further stipulate that on November 22, 1971 in Bexar County, Texas, I did unlawfully by force, break and enter the house of Ernest Gonzales, without his consent, with intent to take corporeal personal property therein without Ernest Gonzales’ consent, and it was my intent to deprive him of same and appropriate same to my use and benefit.”
The judicial confession is sufficient to support the conviction under Article 1.15, Vernon’s Ann.C.C.P. Knight v. State, Tex. Cr.App., 481 S.W.2d 143; East v. State, Tex.Cr.App., 476 S.W.2d 292; Tyler v. State, Tex.Civ.App., 476 S.W.2d 291; Soto v. State, Tex.Civ.App., 456 S.W.2d 389.
No motion for rehearing will be filed by the clerk except by leave of this Court upon a showing of good cause.
The judgment is affirmed.
Opinion approved by the Court.